Citation Nr: 1736126	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This matter was returned to the Board in May 2016 after the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) in February 2016.  The Board remanded the matter for development consistent with the Court's Order and it has returned to the Board for adjudication.  As there has been substantial compliance with the May 2016 remand and the Court's Order, no further development is necessary.  The issue of whether to reopen a claim for service connection for a back disability was denied by the Board in May 2016 and was not appealed to the Court.  


FINDING OF FACT

The Veteran did not develop a seizure disorder during, or for several years after, his active duty service, and his disorder is not otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The JMPR was based on the Board's failure to comply with its duties set forth in 38 C.F.R. § 3.103 and in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  This error was rectified through appropriate notice to the Veteran in May 2016.  Additionally, the missing records at issue were subsequently associated with the claims file.  The JMPR did not identify any other deficiencies in VA's duties to notify and assist the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received after the August 2016 Supplemental Statement of the Case, the evidence was not material to the claim at issue.  Thus, all due process considerations have been met. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.
Service Connection for a Seizure Disorder

The Veteran contends that he experienced two seizures during his active duty service.  At the July 2010 DRO hearing and March 2015 Board hearing, he reported that his first seizure occurred after he passed out while in formation at Fort Ord in California in approximately 1977.  His reported second seizure occurred during a Mohave Desert field trip with Seventh Med Battalion and, following this second seizure, he was unconscious for a period of approximately four hours.  He reported he later received an Article 15 discipline because his commanders believed his second seizure was a result of his drug use.

The Veteran's service treatment records have been carefully reviewed.  Despite numerous visits for various ailments, the records do not reflect treatment for, or complaint of, a seizure or related symptoms during service.  Military personnel records confirm that the Veteran received two Article 15 actions during his period of service.  Relevantly, in September 1977, the Veteran was determined incapacitated while on duty after indulgence of an intoxicating substance and, as a result, he received an Article 15 punishment in October 1977.  The Veteran opted against appealing this decision and signed the Article 15 action on October 25, 1977.  There is no indication that he suffered a seizure during that time.  The other Article 15 was for not reporting to duty on time.

Available post-service medical records reflect the Veteran first reported experiencing a seizure following an automobile accident in February 1991, more than a decade after his separation from active duty service.  In May 1991, the Veteran underwent a neurological consultation by Dr. M. for back pain stemming from the February 1991 accident; seizures were not documented at this visit.  In August 1992, Dr. M. reported that, after the May 1991 visit and subsequent back surgery, the Veteran experienced four seizures.  The following month, he diagnosed the Veteran with posttraumatic seizures.

This timeline is supported by two different medical evaluations.  In September 1991, Dr. W. noted in his final orthopedic report that the Veteran claimed he had a "seizure-like episode" before the back surgery and "is deathly afraid of any more anesthesia or surgery."  In a December 1991 neurological consultation, Dr. C. documented that the Veteran claimed he had a seizure after administration of an aesthetic for the back surgery.   

Subsequent medical records show that different medical providers attributed the Veteran's seizures to his post-service accident.  In an October 1995 disability evaluation, the Veteran was diagnosed with status post head injury with resultant seizure disorder.  In a May 1996 private medical record, the treating physician noted that the Veteran had a history of seizures after his head injury in a motor vehicle accident in approximately 1990.

In sum, the post-service medical evidence does not contain any competent medical opinion suggesting the Veteran's seizures began in or are otherwise related to his active duty service.  Instead, medical records from shortly after the Veteran's 1991 motor vehicle accident consistently relate his diagnosed seizure disorder to his post-service accident and subsequent back treatment. 

Additionally, the Board notes the physicians each related the Veteran's seizure disorder to his 1991 motor vehicle accident and subsequent back treatment based, in large part, on the Veteran's own statements.  The evidence therefore reflects that the Veteran himself consistently related his seizures to his post-service car accident and back treatment in the contemporaneous medical records.  Because these statements were made shortly after his accident, and during the course of medical treatment when the Veteran had full motivation to report the event accurately in order to receive appropriate medical care, the Board finds these statements are highly probative.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (holding the Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes). 

As a lay person, the Veteran is competent to report symptoms that he experiences, such as losing consciousness.  Layno v. Brown, 6 Vet. App. 465 (1994).  In addition to assessing the competency of his lay statements, however, the Board must also weigh their credibility.  The Board finds that the Veteran's lay statements made several years later in the course of seeking compensation benefits, including those made during the Board and DRO hearings, are at odds with his lay statements reflected in the medical records.  Consequently, the Board finds his lay statements suggesting his seizures first began during his active duty service are not persuasive.  To be clear, at all times prior to filing his claim with VA, the Veteran never reported a history of seizures during his military service, but consistently reported onset of seizures was contemporaneous with the motor vehicle accident that occurred years after service.  

The Veteran submitted a lay statement about a seizure he experienced while at a VA medical facility.  This is not pertinent to the issue at hand here, which is incurrence of seizures during service.

The Board also considered the Veteran's contentions that his company commander "committed fraud" and "had it out for [him]," and that he received an Article 15 for being "intoxicated" when he had, in fact, had a seizure.  As discussed, however, the only evidence relating the seizures to service is the Veteran's own statements made in connection with his claim, which are not credible for reasons discussed above.  Additionally, the Board notes that his service treatment records are rife with treatment notes for various ailments.  The Veteran has not sufficiently explained why treatment for these ailments were allowed and recorded, but complaints of or treatment for seizures were ignored or precluded.  He alleges since he was part of a medical unit, he was treated in the field and this was not recorded.  The allegation that he had a seizure during his military service is not credible, as discussed more fully above, as it is inconsistent with the history he provided in the course of receiving medical treatment long before he filed this claim with VA.  While he argues the Article 15 was inaccurate and he did not know how to fight it, it must be noted the forms clearly note his right to appeal and he checked the box declining to do so and signed the forms.  

Based on all the foregoing, the weight of the evidence reflects the Veteran first developed his currently diagnosed seizure disorder more than ten years after his active duty service, following a motor vehicle accident and subsequent treatment for injuries stemming from the accident.  The claims file does not include any persuasive evidence suggesting his diagnosed seizures were otherwise related to his active duty service.  Because there is no credible evidence of in-service incurrence of a disease or injury as well as no competent evidence suggesting an association between his post-service seizures and his active duty service, no VA examination was required in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.


ORDER

Service connection for a seizure disorder is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


